Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. 

Applicant amended the claims mainly to overcome the 35 USC 112(f) claim interpretation. Previous limitations were worded differently but no new limitations were introduced that would place the case in condition for allowance. As such, Examiner is maintaining his rejection as in the last Office Action, with the rejection changed to match the reworded limitations.


Applicant’s amendment to claim 5 to overcome the claim objection have been accepted by the Examiner.
Applicant’s amendment to claim 1 to overcome the 35 USC 112(f) Claim Interpretation have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 6, 10 - 13 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by JP2006-216076 (which has been provided in the International Search Report)

Regarding claim 1, JP2006-216076 discloses a portable wireless device (page 1, section: [Overview] discloses portable GPS) comprising a first wireless communication unit (page 2, paragraph “SOLUTION”, last 2 lines disclose transmitting/receiving distress signal via satellite; page 2, Claim 2 discloses transceiver; wherein the first wireless communication unit is the transceiver), and circuitry (inherent in GPS) configured to: 
acquire position information of the portable wireless device (page 1, section: [Overview] discloses portable GPS, so position information is obtained; page 4, [0008] discloses position information acquired by the GPS);
generate a rescue request and state information based on a status of the portable wireless device, wherein the status of the portable wireless device indicates a current situation of a user associated with the portable wireless device (page 2, 1st paragraph “SOLUTION” discloses “…information including casualties and injury or fatigue is displayed …”; wherein the state information is interpreted as information including casualties and injury or fatigue i.e. the current situation of the user; [0002] discloses generation of distress signal, which is the rescue request); 
and transmit the rescue request and the state information with the position information (page 2, claims 2 & 4; page 4, [0009]; [0004]; [0016], label 1).

Regarding claim 2, JP2006-216076 discloses the circuitry is further configured to generate at least one of cancel information or safe information (page 5, last paragraph – page 6, 1st paragraph discloses a request for confirmation before the distress signal is transmitted. This means a cancel operation is inherent).

Regarding claim 3, JP2006-216076 discloses the circuitry is further configured to periodically transmit the position information and the state information at a specific time The distress signal transmission is spaced apart and automatically repeated”).

Regarding claim 4, JP2006-216076 discloses the first wireless communication unit includes a reception unit that is configured to perform bidirectional communication (page 1, paragraph [OVERVIEW], line 3 discloses “transmitting/receiving”, which means bidirectional communication).

Regarding claim 6, JP2006-216076 discloses a second wireless communication unit for connection to a device other than the portable wireless device (page 5, paragraph [0016], sub-paragraph 7 discloses unit connected to GPS via a USB port).

Claim 10 is similarly analyzed as claim 1, with claim 10 reciting equivalent method limitations.

Regarding claim 11, JP2006-216076 discloses a server (page 2, lines 2 – 4 disclose “In a rescue base such as a mountain lodge which receives the distress signal, a PC is provided in which a distress signal processing system is installed”; wherein the server is the PC) comprising:
circuitry (inherent in server, as above  a PC) configured to: 
manage registration information of a plurality of portable wireless devices (page 6; [0017], sub-para 3) discloses information related to GPS stored in a database);
receive a rescue request and state information with position information of the plurality of portable wireless devices (page 1, section: [Overview] discloses portable GPS, so position information is obtained; page 4, [0008] discloses position information acquired by the GPS; [0002] discloses generation of distress signal which is received by the server)  based on a status of each portable wireless device of the plurality of portable wireless devices, wherein the status indicates a current situation of a user associated with each portable wireless device of the plurality of portable wireless devices (page 2, 1st paragraph “SOLUTION” discloses “…information including casualties and injury or fatigue is displayed …”; wherein the current situation of a user is interpreted as information including casualties and injury or fatigue; [0002] discloses generation of distress signal, which is the rescue request that is received by the server); 
hold the state information and the position information for each portable wireless device of the plurality of  portable wireless devices  in time series (page 2, lines 4 – end of paragraph; page 6, [0017], sub-paragraph 3). 

Regarding claim 12, JP2006-216076 discloses 	the circuitry is further configured to contact a registrant based on the rescue request (page 2, 1st paragraph, 3rd last line).

st paragraph, 3rd last line discloses contacting police or fire service).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP2006-216076 (which has been provided in the International Search Report) in view of Maier et al. (US 10856127).

Regarding claim 5, JP2006-216076 does not disclose the first wireless communication unit is configured to perform communication based on a Low Power Wide Area (LPWA) method.

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Maier in the system of JP2006-216076 because a LPWA system uses low power and covers a wide area, as its name suggests, thereby preserving battery life, which is important in wilderness areas where charging capability may not be available.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP2006-216076  in view of JP2017 – 38205 (both of which (which has been provided in the International Search Report).

Regarding claim 7, JP2006-216076 does not disclose the device is a wearable device, and the circuitry is further configured to perform communication with the wearable device through the second wireless communication unit, and the state information includes biological information acquired by the wearable device.
In the same field of endeavor, however, JP2017 – 38205 discloses the device is a wearable device (page 1, last line – page 2, 1st paragraph discloses wearable apparatus),  and the circuitry is further configured to perform communication with the wearable device through the second wireless communication unit (page 2, 1st paragraph The wearable apparatus 2 receives an inquiry transmitted from an evacuation guide server 5 and transmits a piece of user information including the physical information and the positional information to the evacuation guide server”; [0026] discloses wireless communication), and the state information includes biological information acquired by the wearable device (claim 4; [0010]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by JP2017 – 38205 in the system of JP2006-216076 because communicating via the wearable device would allow for additional information like biological information to also be transmitted. This could tell the first responders the condition of the person (e.g. hiker) if he is unable to do so himself.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP2006-216076  in view of JP2009-230161 (both of which (which has been provided in the International Search Report).

Regarding claim 8, JP2006-216076 does not disclose the device is a tag or a wearable device, and the circuitry is further configured to perform communication with the tag through the second wireless communication unit to prevent spoofing or malfunction.
In the same field of endeavor, however, JP2009-230161 discloses the device is a tag or a wearable device, and the circuitry is further configured to perform communication with 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by JP2009-230161 in the system of JP2006-216076 because this would ensure no unauthorized person could use the device. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2006-216076 in view of JP2016-134815 (both of which (which has been provided in the International Search Report).

Regarding claim 9, JP2006-216076 does not disclose a biometric authentication function, to prevent spoofing or malfunction.
In the same field of endeavor, however, JP2016-134815 discloses a biometric authentication function, to prevent spoofing or malfunction (claim 7; [0015]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by JP2016-134815 in the system of JP2006-216076 because biometric authentication would ensure no unauthorized person could use the device. 

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to portable devices used for rescue requests:

Ryu (US 10115295) discloses a portable security device having rescue request function based on internet of things and security system using the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.